Deposition of Francisco Sambo a Free Negro Man being duly Sworn to declare to the truth of all the foregoing Interrogatories answered as follows. Viz*
To the first Interrogatory he this Deponent declared that he was born in Curacoa and had lived there from my Infancy and a Subject to the States General.
To the Second Interrogatory the Wittness declared that he could not tell the Exact time. But was taken off S* Mark on the Spanish main, by an English Privateer, we made no resistance.
To the Third Interrogatory the Wittness Ansa that he was on board said Vessel when she was so taken, that he could neither read nor write and therefore could tell nothing of the Commission, but understood that he was taken by a Privateer belonging to Rhode Island, and understood that the Vessel and Cargo belonged to some Spaniards who lived at Marricabo, and was a Merchant Vessel.
To the Fourth Interrogatory the Wittness declared, That the Captors looked upon her to be a Spaniard.
*440To the Fifth Interrogatory the Wittness Answa that he did not know the Masters name being so little time on board, but I understand he lived with his wife and Family at Marricabo and was a Subject to the King of Spain
To the Sixth Interrogatory the Wittness Answered that there was Seven Mariners on board all Spaniards, Two of whom came on board at S‘ Mark and the rest he understood came in the Vessel from Marricabo, but can give no Answer to the rest of the Question
To the Seventh Interrogatory he the Wittness Answered that he did not belong to the Vessel taken but that he had been taken a little while before by a Spanish Privateer, and carried into S‘ A. Mark, from whence He took his Passage in the Vessel afores4 for Carthagena in order to go to Curacas, and has no further knowledge of this Vessel.
To the Eighth Interrogatory he the Wittness Answered that the Sa Vessel was bound to Cartagena that she Sailed from S‘ A. Mark, that the Voyage began at Marricabo as he has heard, and his Lading was Salt, Skins and other Goods, The particular Quantity He does not know, and has no knowledge as to the Legallity of the Trade.
To the Ninth Interrogatory he the Wittness Answered That he has no knowledge of the Owners but he looked upon her to belong Intirely to the Spaniards
To the Tenth Interrogatory He the Wittness Answered that he has no knowledge of any Bill of Sale,
To the Eleventh Interrogatory he the Wittness Answered that he had no knowledge of the taking on board any Goods, but understood the Cargo was taken on board at Marricabo.
To the Twelfth, and Thirteenth Interrogatories the Wittness Answered that he had no knowledge of any Papers whatsoever.
To the Fourteenth Interrogatory the Wittness Answered that all he could say was the Vessel and Goods was taken off S* A. Mark on the Spanish Main.
To the Fifteenth Interrogatory the Wittness that he had no knowledge of any Charter Party’s
To the Sixteenth Interrogatory the Wittness Ansa that he had no knowledge of any Papers or writings whatsoever.
To the Seventeenth Interrogatory the Wittness Answered that he knew nothing about it.
Francisco X Sambo’s mark
At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island, the following Interrogatories were taken before the Honble Wm Strengthfield Esqr D. Judge, on Friday the 23a of October A. D. 1747.
Robert Thomas a Subject of Great Britain and Principal officer of the *441Vesel sent into Port by Jn° Sweet Comr of the Brig3 Defiance to be adjudicated as Prize, on his oath in Court gave Ansr as follows, Viz4
Qn When where and by whom was this Vessel and Goods concerning which you are now Examined taken and Siezed did She make any resistance and what.
Ar on the Eleventh of Sepr last, off S4 Mark on the Spanish Main by Jn Sweet Com1' of the Brig3 Defiance, She made no resistance
Qn Was you present at the time of the taking s3 Vessel.
Ar Yes. I was on board the afores3 Privateer.
Qn Was the Vessel a man of War or Privateer, who did she belong to by whom Commissionated, to what Nation did this Vessel so taken belong, was the Vessel a Man of War or Merchantman.
A1' She was a Privateer belonged to Mr Jn° Tillinghast and Company, and Comm3 by Gideon Warton Esqr Govr of Rhode Ia to wch place she belonged, the Vessel taken was a Merchantman.
Qn Upon what pretence did you take her.
Ar We looked upon her to be a Spaniard.
Qn What number of Marriners did you find on board, at the time of Capture
Ar We found none, Saving One Negro Man, who Spoke English and told us she was a Spanish Vessel that the People all deserted her, when we approached.
Qn Are the Papers produced in Court all that were found on board at the time of Capture without fraud, Subduction, Addition or Embezzelment.
Ar Yes.
Two Papers Supposed to relate to the Vessel and Cargo, Mk A. B. Fifty three Sealed Letters, and Eight loose papers not Sealed being then produced in Court.
Qn What Burthen is the Vessel taken, and how many Guns.
Ar About Sixty Tons burthen, and Six Swivel Guns.
Rob4 Thomas
Walter Wright a Subject of Great Britain and one of the Mariners belonging to the Privateer afores3 who came home in the Vessel afores3 also made oath to the truth foregoing Questions (being likewise on board the Privateer at the time of Capture) Save only that he has no knowledge of the Exact Quantity of Papers as they were not delivered in his Custody.
Walter Wright
Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in the Colony afores3 on Thursday the i24b Day of November A. D. *1*1 ■
Present the Honble W13 Strengthfield Esqr Dep: Judge.
*442The Court being opened
The Libel and monition etc. was read in Court
Mr Moses Lopez sworn Interpreter, having perused the several letters on board said Vessel, declared that they all corroborated Setting forth, the property of sa Vessel and Cargo to be owned by several subjects of the King of Spain agreable to the Clearances.
at which time his Honr the Dep: Judge pronounced his Decree accordingly the Court was adjourned untill further notice
Having thoroughly perused the Papers found on board the Schooner called, The Nuestra Seniora de las Concepcion y El Santo Christo de Maracaibo, sent in here by Cap* Sweet and likewise considered such Evidence' as could be Obtained relating the same from all which it appears that the sa Vessel and her Cargo, were at the time of Capture, the Property of Several of the Subjects of The King of Spain, Enemies to our Sovreign Lord the King, I therefore condemn the same as lawfull Prize, Appraisement of the same, being first made by persons to be Appointed for the same Purpose by this Court, Unless the Same be wholly sold at Vendue as the Owners propose, and then I order the Register to Attend the sale in order to make return on Oath to this Court of the Contents and Value of the same, The Captors Paying Cost
Wm Strengthfield Dy Judge of Admy
Newport Novr is*1 1747.